     Case 4:20-cv-05640-YGR Document 624-3 Filed 05/10/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                  OAKLAND DIVISION
11

12   EPIC GAMES, INC.,                       Case No. 4:20-CV-05640-YGR

13                       PLAINTIFF and       [PROPOSED] ORDER GRANTING NON-
                         COUNTER-            PARTY NINTENDO OF AMERICA INC.’S
14                       DEFENDANT,          ADMINISTRATIVE MOTION TO SEAL
                                             PORTIONS OF DX-3464
15         V.

16   APPLE, INC.,

17                       DEFENDANT and
                         COUNTER-
18                       CLAIMANT.

19

20

21

22

23

24

25

26

27

28

       [PROPOSED] ORDER GRANTING NON-PARTY NINTENDO OF AMERICA INC.’S ADMINISTRATIVE
                             MOTION TO SEAL PORTIONS OF DX-3464
     Case 4:20-cv-05640-YGR Document 624-3 Filed 05/10/21 Page 2 of 2



 1          On May 10, 2021, Non-Party Nintendo of America Inc. (“NOA”) filed an Administrative

 2   Motion to Seal Portions of DX-3464. Through its Motion, NOA moves to seal material in the

 3   portion of DX-3464 labeled EPIC_04503637-62 (Exhibit 1 to the Motion) that is highlighted in

 4   the unredacted (sealed) version submitted to the Court and redacted from the public version

 5   submitted to the Court.

 6          Having considered NOA’s Motion and supporting declaration,

 7          IT IS HEREBY ORDERED THAT the Motion is GRANTED and the information

 8   highlighted in the unredacted (sealed) version of the portion of DX-3464 labeled

 9   EPIC_04503637-62 (Exhibit 1 to the Motion) is sealed and shall remain under seal.

10          IT IS SO ORDERED.

11

12   Dated: ____________, 2021

13                                               Honorable Yvonne Gonzalez-Rogers
14                                               United States District Judge
                                                 Northern District of California
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -1-
        [PROPOSED] ORDER GRANTING NON-PARTY NINTENDO OF AMERICA INC.’S ADMINISTRATIVE
                              MOTION TO SEAL PORTIONS OF DX-3464
